 

Exhibit 10.1

 



Execution Version



 

LIBERTY MEDIA CORPORATION

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”), dated effective as of
December 13, 2019 (the “Effective Date”), is made by and between Liberty Media
Corporation, a Delaware corporation (the “Company”), and Gregory B. Maffei (the
“Executive”).

 

RECITALS

 

A.              The Company has determined that it is in the best interests of
the Company and its stockholders to continue to employ the Executive as its
President and Chief Executive Officer.

 

B.              The Company wishes to assure itself of the services of the
Executive for the period hereinafter provided, and the Executive is willing to
be employed by the Company for said period, upon the terms and conditions
provided in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
agree as follows:

 

1.             Definitions.

 

(a)           “Aggregate Equity Incentive Target Amount” means $17,500,000.

 

(b)          “Aggregate Target Bonus” means $17,000,000.

 

(c)          “Annual Equity Awards” has the meaning set forth in Section
4.11(a).

 

(d)          “Board” means the Board of Directors of the Company.

 

(e)          “Business Day” means any day other than Saturday, Sunday or a day
on which banking institutions in Denver, Colorado are required or authorized to
be closed.

 

(f)           “Cause” means: (i) the Executive’s willful failure to follow the
lawful instructions of the Board (other than due to Disability); (ii) the
commission by the Executive of any fraud, misappropriation or misconduct that
causes demonstrable material injury to the Company or any Subsidiary; (iii) the
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony; or
(iv) the Executive’s failure to comply in any material respect with this
Agreement or any other written agreement between the Executive, on the one hand,
and the Company or any Subsidiary, on the other, if such failure causes
demonstrable material injury to the Company or any Subsidiary. Notwithstanding
anything contained herein to the contrary, the Executive’s employment may not be
terminated for Cause pursuant to clause (i), (ii) or (iv) above unless (A) the
decision is made by a majority of the Board at a Board meeting where the
Executive and his counsel had an opportunity to be heard on at least ten days’
prior written notice; (B) the Company provides the Executive with written notice
of the Board’s decision to terminate the Executive’s employment for Cause
specifying the particular act(s) or failure(s) to act serving as the basis for
such decision; and (C) if such act or failure to act is capable of being cured,
the Executive fails to cure any such act or failure to act to the reasonable
satisfaction of the Board within ten days after such notice.

 





 

 

For purposes of this Agreement, no act or failure to act, on the part of the
Executive, will be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was legal, proper, and in the best interests of
the Company. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or based upon the advice of counsel for
the Company will be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company.

 

For the avoidance of doubt, the terms “Cause” and “willful,” when used in
connection with service provided to a Service Company, including Equity Awards
issued by such Service Company, shall be read to refer to the Service Company as
the Company and the Service Company Board as the Board; provided, that Cause
with respect to a Service Company shall not constitute Cause (i) with respect to
any other Service Company absent a determination by such other Service Company
of Cause or (ii) with respect to the Company absent a determination by the
Company of Cause.

 

(g)           “Change in Control” means, with respect to the period following
the Effective Date:

 

(i)               any merger, consolidation or share exchange to which the
Company is a party as a result of which Persons who are common stockholders of
the Company immediately prior thereto have less than a majority of the combined
voting power of the outstanding capital stock of the surviving corporation
ordinarily (and apart from the rights accruing under special circumstances)
having the right to vote in the election of directors immediately following such
merger, consolidation or share exchange,

 

(ii)              the adoption of any plan or proposal for the liquidation or
dissolution of the Company,

 

(iii)            any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions, but excluding Spin Transactions (as defined
below)) of all, or substantially all, of the assets of (1) the Company or (2)
the Company’s Subsidiaries, taken as a whole,

 

(iv)             at any time during any period of two consecutive years
beginning on or after the Effective Date, individuals who at the beginning of
such period were members of the Board (“Original Directors”) together with new
directors, if any, whose election or nomination for election to the Board was
recommended or approved by a majority of the Original Directors and new
directors whose nomination had previously been so approved, cease for any reason
to constitute a majority of the then incumbent members of the Board,

 



2

 

 

(v)               any transaction (or series of related transactions) in which
any person (as such term is defined in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act), corporation or other entity (other than the Company, any of its
Subsidiaries, any employee benefit plan sponsored by the Company or any of its
Subsidiaries, any Exempt Person (as defined in the Company Incentive Plan as in
effect on the date hereof) or any member of the Malone Group or the Maffei
Group) shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the then
outstanding securities of the Company ordinarily (and apart from the rights
accruing under special circumstances) having the right to vote in the election
of directors (calculated as provided in Rule 13d-3(d) under the Exchange Act in
the case of rights to acquire the Company's securities),

 

(vi)             a spin-off, split-off, split-up or other similar event or
events, either in a single transaction or in a series of related or unrelated
transactions (provided that such related or unrelated transactions occur during
a period of 24 consecutive months) (any such transaction or series of related
transactions, a “Spin Transaction”), pursuant to which assets of the Company or
of one or more of its Subsidiaries representing more than 40% of the aggregate
market capitalization of the Company and its Subsidiaries (taken as a whole and
determined in good faith by the Board) are directly or indirectly transferred or
distributed by dividend or otherwise, excluding any Spin Transaction in which
(A) the Executive is appointed as the chief executive officer of the separate
publicly-traded entity that is the subject of such Spin Transaction, whether or
not he elects to accept such appointment, and (B) any equity-based awards
previously granted by the Company to the Executive are adjusted in a manner that
(1) preserves the intrinsic value of such equity-based award (or, in the case of
the grant of a new equity-based award, preserves the intrinsic value of the
equity-based award in respect of which such equity-based award is granted) and
(2) complies with, or is exempt from, Section 409A of the Code (an “Excluded
Spin Transaction”). For the purpose of calculating whether the 40% threshold
described in this clause (vi) has been reached or exceeded in a series of two or
more transactions, the following calculation will apply:

 

X                =             40 - P

   100 - P

 

where

 

X= percentage of market capitalization required to reach the 40% threshold as of
the date of the second or any subsequent transaction; and

 

P= percentage of market capitalization disposed of in each Spin Transaction
(including, for the avoidance of doubt, on an aggregate basis as to a series of
related transactions), determined as of the date of each such transaction,

 



3

 

 

(vii)             If John C. Malone ceases to be the Chairman of the Board of
the Company and Executive is not appointed by the Board to replace John C.
Malone as Chairman of the Board with executive authority (unless Executive
expressly declines the position in writing); or

 

(viii)           (1) any transaction or series of related transactions as a
result of which (A) members of the Malone Group cease to control at least 20% of
the combined voting power of the then outstanding securities of the Company
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of directors (“Company Voting Stock”) (for the
avoidance of doubt, determination of voting power for all purposes of this
definition shall be calculated on an outstanding share basis and will not take
into account shares underlying unexercised equity awards), and (B) at the time
the condition prescribed in clause (A) is satisfied or immediately following the
satisfaction of such condition, the Maffei Group does not control at least 20%
of the combined voting power of the then outstanding Company Voting Stock; or
(2) any Person (or “group” as defined for purposes of Section 13(d) of the
Exchange Act), other than members of the Maffei Group, controls a combined
voting power of the then outstanding Company Voting Stock in excess of the
combined voting power of the then outstanding Company Voting Stock controlled by
the Malone Group.

 

For the avoidance of doubt,

 

(1)               For purposes of this definition, (A) the term “Change in
Control,” when used in connection with service provided to a Service Company or
Equity Awards issued by a Service Company, shall be read to refer to the Service
Company as the Company and the Service Company Board as the Board; (B) clause
(vii) will not apply to the extent John C. Malone is not currently serving as
the Chairman of the Board of such Service Company; (C) clause (viii) will not
apply to the extent that the Malone Group does not beneficially own (within the
meaning of Rule 13d-3 of the Exchange Act), directly or indirectly, securities
of the Service Company representing at least 20% of the combined voting power of
the then outstanding Company Voting Stock of such Service Company as of the date
hereof; and (D) a Change in Control of a Service Company shall not constitute a
Change in Control of the Company or any other Service Company; and

 

(2)               in no event will a transaction or series of related
transactions involving a combination between the Company and one or more Service
Companies or a combination of one or more Service Companies constitute a Change
in Control if the Malone Group and/or the Maffei Group control securities
representing at least 20% of the combined voting power of the surviving parent
entity resulting from such transaction or series of related transactions.

 

 

(h)          “Close of Business” means, on any day, 5:00 p.m., Denver, Colorado
time.

 

(i)           “Code” means the Internal Revenue Code of 1986, as amended.

 



4

 

 

(j)           “Common Stock” means, with regard to the Company, Series C Common
Stock or, with regard to a Service Company, Service Company Common Stock, as
applicable.

 

(k)          “Company Incentive Plan” means the Company’s 2017 Omnibus Incentive
Plan, as it may be amended from time to time, or any successor incentive plan
approved by the Company’s stockholders.

 

(l)           “Compensation Committee” means the compensation committee of the
Board

 

(m)        “Disabled” or “Disability” means the Executive’s inability to
substantially perform his duties to the Company due to physical or mental
impairment for six consecutive months and, within 30 days after a notice of
termination is given to the Executive, the Executive continues to be unable to
substantially perform his duties to the Company due to physical or mental
impairment. Notwithstanding the foregoing, the Executive will not be considered
Disabled unless the Executive is also “disabled,” as such term is defined under
Section 409A(a)(2)(C) of the Code.

 

(n)         “Equity Awards” means the Term Awards and the Annual Equity Awards.

 

(o)         “Equity Award Agreements” means the award agreements pursuant to
which the Equity Awards are granted.

 

(p)         “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor statute or statutes thereto.

 

(q)         “Executive Election Notice” has the meaning specified in Section
4.11(c).

 

(r)           “Fundamental Corporate Event” means a corporate event with respect
to the Company or any Service Company which results in a change to the number or
type of shares of stock subject to an Equity Award, including a stock dividend,
stock split, reverse stock split, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, share exchange, merger,
consolidation or similar corporate event.

 

(s)          “GCI Liberty” means GCI Liberty, Inc., a Delaware corporation.

 

(t)           “Good Reason” means the occurrence of any of the following events:

 

(i)               the failure of the Company to appoint the Executive to, or to
permit him to remain in, the positions set forth in Section 3, if that failure
is not cured within 10 days after written notice from the Executive;

 

(ii)              the assignment by the Company to the Executive of duties
materially inconsistent with his status as the chief executive officer of a
publicly-traded company or any material diminution in the Executive’s duties
and/or responsibilities, reporting obligations, titles or authority, as set
forth in Section 3, or, if the Executive becomes the Chairman of the Board of
the Company with executive authority, any material diminution in the Executive’s
title or authority as such, in any case, if that inconsistency or diminution is
not cured within 10 days after written notice from the Executive;

 



5

 

 

(iii)             a reduction by the Company of the Executive’s Base Salary or
Aggregate Target Bonus (it being acknowledged that the Company will have no
obligation to actually award any bonus) or of the Aggregate Equity Incentive
Target Amount (it being acknowledged that the vesting of Annual Equity Awards
may be subject to Performance Metrics in accordance with the applicable Equity
Award Agreement and this Agreement);

 

(iv)             the Company’s failure to provide any payments or employee
benefits required to be provided to the Executive and continuation of that
failure for 10 days after written notice from the Executive;

 

(v)               any purported termination by the Company of the Executive’s
employment for Cause which is not substantially effected pursuant to the
procedures described in Section 1(f);

 

(vi)             a Change in Control; provided that the Executive may exercise
his right to terminate his employment for Good Reason pursuant to this Section
1(t)(vi) only during the 30-day period that commences 90 days after the
occurrence of such Change in Control;

 

(vii)             any material breach by the Company or any Subsidiary of the
Agreement or any other written agreement between the Executive, on the one hand,
and the Company or any Subsidiary, on the other, by the Company or such
Subsidiary, if not cured within 10 days after written notice from the Executive;
and/or

 

(viii)           a failure of the Company to have any successor to the Company
assume in writing the Company’s obligations under the Agreement, if not cured
within 10 days after written notice from the Executive.

 

Notwithstanding the foregoing, Good Reason will not be deemed to exist unless
the Executive gives the Company notice within 120 days (or such shorter period
specified in clause (vi) above with respect to a Change in Control) after the
occurrence of the event which the Executive believes constitutes the basis for
Good Reason, specifying the particular act or failure to act which the Executive
believes constitutes the basis for Good Reason.

 

For the avoidance of doubt, the term “Good Reason,” when used in connection with
service provided to or Equity Awards issued by a Service Company, (A) shall be
read to refer to the Service Company as the Company and the Service Company
Board as the Board, (B) clauses (i) and (ii) shall be read to refer to the
applicable position(s) in which the Executive currently serves with respect to
the Service Company, (C) clause (iii) shall be read to refer to the portion of
the Aggregate Target Bonus and Aggregate Equity Incentive Target Amount
allocated to the applicable Service Company (and, for the avoidance of doubt, in
no event will the reallocation of Aggregate Target Bonus and Aggregate Equity
Incentive Target Amount between or among the Company and the Service Companies
in compliance with this Agreement constitute Good Reason with respect to the
Company or any Service Company), (D) clause (vi) shall be read to refer to a
Change in Control of such Service Company only and (E) clause (viii) shall not
apply; provided, that Good Reason with respect to a Service Company shall not
constitute Good Reason with respect to the Company or any other Service Company.

 



6

 

 

(u)          “Incentive Plan” means the Company Incentive Plan or the applicable
Service Company Incentive Plan.

 

(v)          “Liberty Broadband” means Liberty Broadband Corporation, a Delaware
corporation.

 

(w)         “LMC Target Amount” has the meaning specified in Section 4.11(b).

 

(x)        “LMC Term Options” means time-vested Options granted pursuant to
Section 4.10 by the Company to Executive with respect to Series C Common Stock.

 

(y)         “Maffei Group” means Gregory B. Maffei, his spouse, his children and
other lineal descendants or any trust, foundation or other Person established by
a member of the Maffei Group for the benefit of one or more members of the
Maffei Group or for a charitable purpose, as well as any group (as defined for
purposes of Section 13(d) of the Exchange Act) that is controlled by Gregory B.
Maffei.

 

(z)          “Malone Group” means John C. Malone, his spouse, his children and
other lineal descendants or any trust, foundation or other Person established by
a member of the Malone Group for the benefit of one or more members of the
Malone Group or for a charitable purpose.

 

(aa)        “Option” has the meaning specified in the Company Incentive Plan or
the applicable Service Company Incentive Plan.

 

(bb)      “Performance Metrics” means Performance Objectives (as defined in the
applicable Incentive Plan) and any other performance criteria, metric, target or
other measure, and required levels of achievement with respect thereto, whether
objective, subjective or discretionary, applicable to the Executive in
connection in any way with the establishment or grant of any performance-based
equity, bonus or other award.

 

(cc)       “Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

 

(dd)      “Qurate” means Qurate Retail, Inc., a Delaware corporation.

 

(ee)       “Restricted Stock Unit” has the meaning specified in the Company
Incentive Plan or the applicable Service Company Incentive Plan.

 

(ff)         “Separation” means the Executive’s “separation from service” from
the Company or, with respect to service to a Service Company, from such Service
Company, as defined in Treasury Regulation Section 1.409A-1(h).

 



7

 

 

(gg)       “Series C Common Stock” means the Series C Common Stock of the
Company, including Series C Liberty SiriusXM Common Stock, par value $.01 per
share (“LSXMK Shares”), Series C Liberty Braves Common Stock, par value $.01 per
share (“BATRK Shares”), Series C Liberty Formula One Common Stock (“FWONK
Shares”), and any other series of common stock of the Company into which such
shares are reclassified, converted or exchanged.

 

(hh)       “Service Company” means, individually, any of Qurate, TripAdvisor
Holdings, GCI Liberty, or Liberty Broadband. The term “Service Company” will
also include any other entity that becomes a Service Company after the Effective
Date as described in Section 3.4.

 

(ii)         “Service Company Board” means board of directors of the applicable
Service Company.

 

(jj)          “Service Company Common Stock” means, as applicable with respect
to the corresponding Service Company, the Series A Common Stock of Qurate
Retail, par value $.01 per share (“QRTEA Shares”), the Series A Common Stock of
GCI Liberty, par value $.01 per share (“GLIBA Shares”), the Series C Common
Stock of Liberty Broadband, par value $.01 per share (“LBRDK Shares”), the
Series B Common Stock of TripAdvisor Holdings, par value $.01 per share (“LTRPB
Shares”), and any other series of common stock of the applicable Service Company
into which such shares are reclassified, converted or exchanged. Service Company
Common Stock will further include any series of common stock specified with
respect to any other entity that becomes a Service Company after the Effective
Date as described in Section 3.4.

 

(kk)       “Service Company Compensation Committee” means the compensation
committee of the applicable Service Company Board.

 

(ll)          “Service Company Incentive Plan” means any or all of, as
applicable, the Qurate Retail, Inc. 2016 Omnibus Incentive Plan, as amended and
restated as of May 23, 2018, the Liberty Broadband Corporation 2019 Omnibus
Incentive Plan, as established as of May 23, 2019, the Liberty TripAdvisor
Holdings, Inc. 2019 Omnibus Incentive Plan, as established as of May 23, 2019,
and the GCI Liberty, Inc. 2018 Omnibus Incentive Plan, as established as of
March 9, 2018, as each such plan may be amended from time to time, or any
successor equity incentive plan approved by the stockholders of a Service
Company. Service Company Incentive Plan will further include any incentive plan
specified with respect to any other entity that becomes a Service Company after
the Effective Date as described in Section 3.4.

 

(mm)      “Service Company Target Amount” has the meaning specified in
Section 4.11(b).

 

(nn)       “Service Company Term Award” means a time-vested equity award granted
pursuant to Section 4.10 by a Service Company to Executive with respect to the
applicable Service Company Common Stock.

 

(oo)        “Services Agreement” means each Services Agreement between the
Company and a Service Company existing as of the date hereof, as such agreements
may be amended from time to time, together with each Services Agreement to be
entered into with any other entity that becomes a Service Company after the
Effective Date as described in Section 3.4.

 



8

 

 

(pp)       “Severance Benefits” means any payments or benefits that may become
payable to the Executive pursuant to Section 5.1, Section 5.2, Section 5.3 or
Section 5.5 upon a Separation, other than the Standard Entitlements.

 

(qq)       “Severance Commencement Date” has the meaning specified in Section
5.6.

 

(rr)         “Standard Entitlements” has the meaning specified in Section
5.1(a)(iii).

 

(ss)        “Subsidiary” means a Subsidiary of the Company, as the term
Subsidiary is defined in the Company Incentive Plan or, with respect to a
Service Company, as the term Subsidiary is defined in the applicable Service
Company Incentive Plan.

 

(tt)          “Term Awards” means LMC Term Options or Service Company Term
Awards.

 

(uu)       “TripAdvisor Holdings” means Liberty TripAdvisor Holdings, Inc., a
Delaware corporation.

 

2.            Employment Period. The Company will employ the Executive and the
Executive accepts such employment for the period beginning on January 1, 2020
and, unless earlier terminated upon the Executive’s Separation, ending at the
Close of Business on December 31, 2024 (the “Employment Period”).

 

3.            Title, Position and Duties.

 

3.1          Title and Reporting. During the Employment Period, the Executive
will be employed as the Company’s President and Chief Executive Officer, and he
will report solely and directly to the Board. All other employees of the Company
(other than the Chairman of the Board, if the Chairman of the Board is an
employee of the Company) will report to the Executive or his designees.

 

3.2         Board Position. The Executive will continue to serve as a member of
the Board immediately following the Effective Date and, so long as there is an
Executive Committee of the Board, will continue to serve on such committee for
so long as the Executive serves on the Board. Throughout the Employment Period,
the Company will nominate and recommend to the stockholders of the Company that
the Executive be elected to the Board whenever the Executive is scheduled to
stand or stands for reelection to the Board at any of the Company’s annual
stockholder meetings during the Employment Period. Upon termination of the
Executive’s employment by the Company for any reason or voluntarily by the
Executive for any reason, the Executive will promptly resign from the Company’s
Board.

 

3.3          Duties. In his capacity as President and Chief Executive Officer,
the Executive will perform such duties during the Employment Period as are
consistent with his title and position as President and Chief Executive Officer
of a publicly-traded company. No other employee of the Company will have
authority or responsibilities that are equal to or greater than those of the
Executive (other than the Chairman of the Board, if the Chairman of the Board is
an employee of the Company). Notwithstanding the foregoing, the Executive will
not be required to perform any duties or responsibilities which would be likely
to result in non-compliance with, or a violation of, any applicable law or
regulation

 



9

 

 

 

3.4          Service Companies. As of the commencement of the Employment Period,
consistent with the Services Agreements, the Executive will also serve as the
President and CEO of Liberty Broadband, GCI Liberty and TripAdvisor Holdings, as
Executive Chairman of Qurate, and as a director of each of such entities and for
so long as Executive holds such positions, Executive agrees to perform such
duties as are consistent with such titles and positions with publicly-traded
companies. In the event of a Spin Transaction or Excluded Spin Transaction (and
subject to clause (vi) of the definition of Change in Control and the
Executive’s related rights with respect to a potential Good Reason termination),
the Company may agree to provide services with respect to additional Service
Companies and to the appointment of the Executive to senior executive officer
and director roles with respect to such additional Service Companies, and for so
long as Executive holds such positions, Executive agrees to perform such duties
as are consistent with such titles and positions with publicly-traded companies.

 

3.5          Time and Effort. The Executive will devote his primary business
efforts and abilities to the performance of his duties to the Company and its
Subsidiaries and to the Service Companies and their Subsidiaries. Executive’s
appointment to such positions with any Service Company and the performance of
his duties described in Section 3.4 for any Service Company shall not in any way
be deemed (1) to breach this Agreement or any other agreement between the
Executive and the Company or (2) to interfere with the performance of his duties
to the Company or to any other Service Company. In addition, the Executive will,
to the extent the same does not substantially interfere with the performance of
his duties hereunder, be permitted to: (i) serve on corporate and civic boards
and committees; (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions; and (iii) manage personal and family investments;
provided further, that notwithstanding anything contained herein to the
contrary, it is expressly understood and agreed that the continued conduct by
the Executive of such activities, as listed on Exhibit A, will not be deemed to
interfere with the performance of the Executive’s responsibilities hereunder.

 

4.            Salary, Bonus, Benefits, Expenses and Equity Grants.

 

4.1          Salary. For calendar year 2020, the Executive’s base salary is
$3,000,000 per annum (the “Base Salary”). The Base Salary may be increased (but
not decreased) by the Compensation Committee from time to time in its
discretion. The term “Base Salary” as used in this Agreement will refer to the
Base Salary as it may be so increased.

 

4.2          Commitment Bonus. Within 5 days following the execution of this
Agreement, the Executive will be entitled to payment of a cash bonus in the
amount of $5,000,000.

 

4.3            Annual Bonus. In addition, for calendar year 2020 and each
subsequent calendar year during the Employment Period, the Executive will be
eligible to receive a target bonus equal to the Aggregate Target Bonus as
follows:

 

(a)           For so long as the Executive is providing services to the Company
and one or more Service Companies, the Aggregate Target Bonus amount shall be
allocated among the Company and the Service Companies initially as set forth on
Exhibit B-1 and beginning with the 2021 calendar year, allocated pursuant to
Exhibit B-2 and in accordance with the applicable Services Agreements in
consultation with Executive. The Company and, pursuant to the Services
Agreements, the Service Companies, respectively, shall be responsible for the
payment to Executive of its allocated portion of the Aggregate Target Bonus,
subject to Section 4.3(b), as, if and when due hereunder. The bonus, if any,
payable with respect to services performed in any calendar year will be paid
prior to March 15th of the year following the year to which such service
relates.

 



10

 

 

(b)          The Executive acknowledges that payment of any bonus to the
Executive may be made subject to the achievement of one or more Performance
Metrics established in good faith by the Compensation Committee (or, with
respect to the portion of the Aggregate Target Bonus allocated to the Service
Companies, the applicable Service Company Compensation Committee), with such
Performance Metrics (including any specific metrics and required levels of
achievement) to be consistent with the Performance Metrics (including any
specific metrics and required levels of achievement) applicable to other senior
executives of the Company (or the Service Company, as applicable) and to be
relatively consistent with the Performance Metrics (including any specific
metrics and required levels of achievement) used historically by the Company in
connection with its annual cash bonus program.

 

4.4          Benefits. During the Employment Period, the Executive, and his
dependents, if applicable, will be entitled to participate in and be covered on
the same basis as other senior executives of the Company, under all employee
benefit plans and programs of the Company, including without limitation
vacation, retirement, health insurance and life insurance (“Benefits”).

 

4.5          Vacation. During the Employment Period, the Executive will be
entitled to paid vacation and/or paid time off in accordance with the plans,
policies, programs and practices of the Company provided generally to other
senior executives of the Company. For so long as the Executive is employed by
the Company and the Service Companies, any vacation and/or paid time off that
the Executive takes will count as vacation time for purposes of his employment
with the Company and all Service Companies.

 

4.6          Perquisites. During the Employment Period, the Company will provide
the Executive with those perquisites and other personal benefits provided by the
Company from time to time to its other senior executive officers during the
Employment Period. In addition, during the Employment Period, the Executive will
be entitled to use of aircraft owned or leased by the Company on the terms and
conditions (except as otherwise provided in Section 5.2 and Section 5.3) set
forth in the letter agreement dated as of the date hereof between the Company
and the Executive and set forth on Exhibit C (the “Aircraft Usage Agreement”).

 

4.7          Business Expenses. The Company will promptly pay or reimburse the
Executive for reasonable expenses incurred in connection with the Executive’s
employment in accordance with the Company’s standard policies and practices as
in effect from time to time.

 

4.8          Allocation Among Service Companies. The Company shall be
responsible for payment or provision to Executive of the payments, benefits and
perquisites described in Sections 4.1, 4.2, 4.4, 4.5, 4.6 and 4.7 above.
Executive acknowledges that for so long as the Executive is providing services
to the Company and one or more Service Companies, the cost of payments, benefits
and perquisites (including under the Aircraft Usage Agreement) shall be
allocated among the Company and the Service Companies, and the Company shall be
reimbursed in part by the applicable Service Companies, in accordance with the
Services Agreements.

 



11

 

 

4.9           Code Section 409A Timing of Reimbursements. All reimbursements
under this Agreement, including without limitation Section 4.7, will be made as
soon as practicable following submission of a reimbursement request, but no
later than the end of the year following the year during which the underlying
expense was incurred (or as may be later provided in Section 9.7). Additionally,
reimbursements or in-kind benefits made or provided to the Executive during any
taxable year will not affect the expenses eligible for reimbursement or in-kind
benefits provided in any other taxable year and no such reimbursements or
in-kind benefits will be subject to liquidation or exchange for another benefit.

 

4.10         Initial Term Equity Awards.

 

(a)           2019 Grants. As part of the consideration for the Executive’s
services to the Company during the Employment Period, contemporaneous with
entering into this Agreement or as soon as administratively practicable
thereafter, pursuant to the Company Incentive Plan, the Company granted or will
grant to the Executive LMC Term Options to acquire LSXMK Shares, BATRK Shares
and FWONK Shares, and, pursuant to the applicable Service Company Incentive
Plan, each Service Company granted or will grant the Executive Service Company
Term Awards, in each case consistent with the allocations set forth on Exhibit
D-1. All Options so granted had or will have an exercise price equal to the Fair
Market Value (as defined in the applicable Incentive Plan) of the applicable
Common Stock on the date of grant, will have a Black-Scholes value determined in
a manner consistent with Section 4.11(d) equal to the value allocated with
respect to such Common Stock on Exhibit D-1 and will be evidenced by an Option
award agreement in substantially the form set forth on Exhibit E. All Restricted
Stock Units so granted by TripAdvisor Holdings had or will have a value
determined in a manner consistent with Section 4.11(d) equal to the value
allocated with respect to such Common Stock on Exhibit D-1 and will be evidenced
by a Restricted Stock Unit agreement in substantially the form set forth on
Exhibit F. The aggregate grant date value of the Term Awards issued pursuant to
this Section 4.10(a) equals $45,000,000, determined in a manner consistent with
Section 4.11(d), and such Term Awards will vest on December 31, 2023 (other than
the Restricted Stock Units granted by TripAdvisor Holdings, which will vest on
the fourth anniversary of the grant date), subject to the terms and conditions
in the applicable Equity Award Agreements.

 

(b)          2020 Grants. On or before December 15, 2020, subject to the
Executive’s continued employment on such date or the earlier occurrence of a
Separation under Sections 5.1, 5.2 or 5.3 on or after January 1, 2020, pursuant
to the Company Incentive Plan, the Company will grant to the Executive LMC Term
Options to acquire shares of Series C Common Stock as set forth on Exhibit D-2.
In addition, on or before December 15, 2020, subject to the Executive’s
continued employment with the Company on such date and his continued service to
such applicable Service Company on such date pursuant to Section 3.4, or the
earlier occurrence of a Separation under Sections 5.1, 5.2 or 5.3 on or after
January 1, 2020, pursuant to the applicable Service Company Incentive Plan, each
Service Company has agreed pursuant to the applicable Services Agreement to
grant the Executive Service Company Term Awards as set forth on Exhibit D-2. All
Options granted will have an exercise price equal to the Fair Market Value (as
defined in the applicable Incentive Plan) of the applicable Common Stock on the
date of grant, have a Black-Scholes value determined in a manner consistent with
Section 4.11(d) equal to the value allocated with respect to such Common Stock
pursuant to this Section 4.10(b) and will be evidenced by an Option award
agreement in substantially the form set forth on Exhibit E. All Restricted Stock
Units so granted by TripAdvisor Holdings will have a value determined in a
manner consistent with Section 4.11(d) equal to the value allocated with respect
to such Common Stock pursuant to this Section 4.10(b) and will be evidenced by a
Restricted Stock Unit agreement in substantially the form set forth on Exhibit
F. The aggregate grant date value of the Term Awards issued pursuant to this
Section 4.10(b) will be $45,000,000, determined in a manner consistent with
Section 4.11(d), and such Term Awards will vest on December 31, 2024 (other than
the Restricted Stock Units granted by TripAdvisor Holdings, which will vest on
the fourth anniversary of the grant date), subject to the terms and conditions
in the applicable Equity Award Agreements.

 



12

 

 

4.11          Annual Equity Awards.

 

(a)          As part of the respective consideration for the Executive’s
services to the Company and for the Executive’s Services to each Service
Company, as applicable, during the Employment Period, for each of calendar years
2020, 2021, 2022, 2023 and 2024, the Company and each Service Company,
respectively, will grant the following types of equity awards to the Executive
in the amounts determined in accordance with this Section 4.11: (i)
performance-based Restricted Stock Units issued pursuant to Section 4.11(c),
which grants will be made pursuant to a Restricted Stock Unit award agreement in
the form attached as Exhibit G, (ii) Options issued pursuant to Section 4.11(c),
which grants will be made pursuant to an Option award agreement in the form
attached as Exhibit H, or (iii) a combination of the foregoing. The Restricted
Stock Units and the Options granted to the Executive pursuant to this Section
4.11 are collectively referred to as the “Annual Equity Awards.”

 

(b)          No later than March 15th of each such calendar year, the Executive
will be entitled to receive Annual Equity Awards with a target value (determined
pursuant to Section 4.11(d) below) equal to the Aggregate Equity Incentive
Target Amount as follows:

 

(i)                 For so long as the Executive is providing services to the
Company and one or more Service Companies, the Aggregate Equity Incentive Target
Amount shall be allocated among the Company (and the Series C Common Stock of
the Company) and the Service Companies initially as set forth on Exhibit B-1 and
beginning with the 2021 calendar year, allocated as provided in Exhibit B-2 and
pursuant to the applicable Services Agreements in consultation with the
Executive. The Company and the Service Companies, respectively, shall be
responsible for the issuance to Executive of Annual Equity Awards with a target
value (determined pursuant to Section 4.11(d) below) equal to its allocated
portion of the Aggregate Equity Incentive Target Amount.

 

(ii)              That portion of the Aggregate Equity Incentive Target Amount
for a given year that is allocated to the Company in accordance with the
foregoing is referred to in this Agreement as the “LMC Target Amount” for such
year, and the Company shall be responsible for the issuance to Executive of
Annual Equity Awards with a target value (determined pursuant to Section 4.11(d)
below) equal to the LMC Target Amount. That portion of the Aggregate Equity
Incentive Target Amount for a given year that is allocated to each Service
Company in accordance with the foregoing is referred to in this Agreement with
respect to each such Service Company as the “Service Company Target Amounts” for
such year, and such Service Company has agreed pursuant to the applicable
Services Agreement to issue to Executive Annual Equity Awards with a target
value (determined pursuant to Section 4.11(d) below) equal to its Service
Company Target Amount. The Company will promptly notify the Executive in writing
following the determination of the LMC Target Amount and the Service Company
Target Amounts for each calendar year during the Employment Period.

 



13

 

 

(c)           Within 5 days following the date as of which the Company has
notified the Executive in writing of the LMC Target Amount and Service Company
Target Amounts for such year (or, if such notice is given by the Company during
a blackout period with respect to the applicable Common Stock, by the later of
the last day of such 5 day period or two days following the end of such blackout
period), the Executive will send notice to the Company and each Service Company
(each, an “Executive Election Notice”) specifying, with respect to Annual Equity
Awards to be made by the Company and by any Service Company, respectively, the
series of Common Stock as to which the Executive desires to receive the Annual
Equity Awards in the form of Restricted Stock Units and the series of Common
Stock as to which the Executive desires to receive the Annual Equity Awards in
the form of Options. If the Executive does not timely deliver an Executive
Election Notice for a given year, unless the Company and the Executive otherwise
agree, the LMC Target Amount and Service Company Target Amounts for such year,
respectively, will be allocated 50/50 between Restricted Stock Units and Options
for each applicable series of Common Stock. Such elections described in this
Section 4.11(c) shall be annual, such that the election for one year shall not
impact the election for another year. The Company and each Service Company, as
applicable, shall honor all elections timely made by Executive under this
Section 4.11(c).

 

(i)                 Subject to Section 5 and the terms and provisions of the
applicable Equity Award Agreement, the Annual Equity Awards will vest based
solely on continued service through December 31st of the calendar year for which
the Annual Equity Award is granted, or, in the case of Restricted Stock Units,
satisfaction of pre-established Performance Metrics or a combination of such
factors, as determined annually by the Compensation Committee (or the applicable
Service Company Compensation Committee, as applicable) in consultation with the
Executive. To the extent that the Annual Equity Awards are subject to
Performance Metrics, the number of shares issuable pursuant to such awards of
Restricted Stock Units will be 100% of the target number of shares subject to
such award if the designated target level of performance is achieved, and will
range up from 0% to 150% of the target number of shares subject to such awards
depending on the performance of the Company or the Service Company, as
applicable, and the Executive for the calendar year in question, in each case
measured against the pre-established Performance Metrics established for such
award

 



14

 

 

(d)           With respect to any calendar year, the Aggregate Equity Incentive
Target Amount, the LMC Target Amount and each Service Company Target Amount
shall be determined as follows: (1) with respect to target number of Restricted
Stock Units to be granted for such calendar year, determined using the Company’s
standard grant practices, and (2) with respect to the number of Options to be
granted in any calendar year, based on the Black-Scholes value of the Options
granted, calculated using the Company’s or applicable Service Company’s standard
assumptions for valuing Options.

 

4.12         Annual Compensation Committee Determinations. On or prior to March
15th of each calendar year beginning with March 15, 2021 and ending on March 15,
2025, the Compensation Committee will, and the Service Companies have agreed
that, as applicable, the Service Company Compensation Committees will evaluate
the achievement of any Performance Metric associated with the Annual Equity
Awards and cause the issuance of the applicable shares of Common Stock payable
pursuant to such Annual Equity Awards based on such determinations.

 

4.13          Replacement Awards. Any restricted stock unit, restricted stock,
option or other equity or equity derivative that is issued after the Effective
Date to the Executive by the Company or any other Person pursuant to a
Fundamental Corporate Event in full or partial replacement of, as an adjustment
to, or otherwise with respect to, an Equity Award (a “Replacement Award”), will
(a) in the case of Term Awards, have the same term and the same vesting and
exercisability terms and conditions as the Term Awards in respect of which it
was issued, and (b) in the case of Annual Equity Awards, be adjusted in
accordance with Section 4.2 of the Company Incentive Plan (or comparable
provision of the applicable Service Company Incentive Plan) in such a manner
that the value and benefits or potential value and benefits intended to be made
available under the Company Incentive Plan (or comparable provision of the
applicable Service Company Incentive Plan) to the Executive with respect to the
Annual Equity Award in respect of which it was issued are preserved and, without
limiting the Compensation Committee’s (or, as applicable, Service Company
Compensation Committee’s) sole discretion to establish the same, the
Compensation Committee or, as applicable, Service Company Compensation
Committee, will consult with the Executive in good faith regarding any
Performance Metrics that are proposed to be changed. Notwithstanding the
foregoing, if the Company or the applicable Service Company is not the issuer of
a Replacement Award, the definition of Change in Control with respect to such
Replacement Award will be applied with respect to the issuer of such Replacement
Award as if it were the “Company” for purposes of such definition. By way of
illustration, a Change in Control of the Company will not cause acceleration of
any Replacement Awards that are not issued by the Company and a Change in
Control of the issuer of any Replacement Awards with respect to which the
Company is not the issuer will not cause acceleration of any remaining Equity
Awards with respect to which the Company is the issuer. All Replacement Equity
Awards will have the same net settlement rights as the replaced Equity Award.

 

4.14          Transactions Affecting Service Companies. If, during the
Employment Period, (i) Executive ceases to provide services to a Service Company
for reasons other than a termination by the Service Company for Cause, (ii) a
Service Company is combined or consolidated with another Service Company, or
(iii) a Service Company is added to the list of Service Companies in place as of
the Effective Date, the aggregate compensation payable to the Executive pursuant
to this Agreement will not be affected, but the allocation of such compensation
will be adjusted among the Company and the Service Companies in accordance with
the Services Agreements. The effect of any transaction described in this Section
4.14 on any Equity Awards will be governed by the terms of the applicable Equity
Award Agreement. Consistent with the applicable Services Agreements, the
Executive agrees to cooperate in good faith with the Company and the Service
Companies to resolve any dispute as to the proper allocation of obligations
pursuant to this Agreement.

 



15

 

 

5.              Termination of Employment.

 

5.1           Termination Due to Death.

 

(a)           Payments and Benefits. In the event of the Executive’s death, the
Executive’s estate or his legal representative, as the case may be, will
receive, subject to Section 5.6:

 

(i)                 a lump sum payment equal to any Base Salary earned but
unpaid as of the date of Separation;

 

(ii)              a lump sum payment of any unpaid expense reimbursement and any
amounts required by law to be paid to the Executive;

 

(iii)            a lump sum payment of any accrued but unpaid bonus for the
prior year (together with the amounts specified in Section 5.1(a)(i) and Section
5.1(a)(ii), the “Standard Entitlements”); and

 

(iv)             the payments and benefits specified in Section 5.3(a)(ii) -
(vi) inclusive.

 

(b)           Equity Awards. The impact on the Equity Awards of a Separation as
a result of the Executive’s death will be as specified in the Equity Award
Agreements.

 

5.2           Termination Due to the Executive’s Disability.

 

(a)           Payments and Benefits. Upon 30 days’ prior written notice to the
Executive, the Company may terminate the Executive’s employment due to
Disability. If such event occurs, the Executive or his legal representative, as
the case may be, will receive, subject to Section 5.6:

 

(i)                 the Standard Entitlements; and

 

(ii)              the payments and benefits specified in Section 5.3(a)(ii) -
(vii) inclusive.

 

(b)           Equity Awards. The impact on the Equity Awards of a Separation as
a result of the Executive’s Disability will be as specified in the Equity Award
Agreements.

 

5.3           Termination by the Company Without Cause or by the Executive for
Good Reason.

 

(a)           Payments and Benefits. Upon 30 days’ prior written notice to the
Executive, the Company may terminate the Executive’s employment without Cause.
Upon 30 days’ prior written notice to the Company, the Executive may terminate
his employment with the Company for Good Reason. If either such event occurs,
the Executive will receive, subject to Section 5.6:

 



16

 

 

(i)               the Standard Entitlements;

 

(ii)              if such Separation occurs during the Employment Period, a
severance payment equal to 2 times the amount of Executive’s Base Salary for the
calendar year in which the Separation occurs, which amount will be paid in equal
monthly installments over the 24 month period commencing on the Severance
Commencement Date;

 

(iii)            if such Separation occurs during the Employment Period,
delivery of fully vested shares of Common Stock with a value of $35,000,000;
provided that if (i) a sufficient number of shares of such Common Stock are not
covered by a Form S-8 or other registration statement or are not available for
issuance (or otherwise cannot be issued) pursuant to the applicable Incentive
Plan, then the portion of such amount that cannot be settled in shares of Common
Stock will be paid in cash, or (ii) if such Common Stock is not then publicly
traded, then 100% of such amount shall be paid in cash;

 

(iv)           if such Separation occurs during the Employment Period, and (A)
the Term Awards issuable pursuant to Section 4.10(b) have not yet been issued,
the grants of fully vested Term Awards required to be issued pursuant to Section
4.10(b), and (B) the Annual Equity Awards for the calendar year in which the
Separation occurs have not yet been issued as required pursuant to Section
4.11(b), the grants of fully vested Annual Equity Awards for such calendar year,
provided that in the case of (A) and (B), if (x) a sufficient number of shares
of such Common Stock are not covered by a Form S-8 or other registration
statement or are not available for issuance (or otherwise cannot be issued)
pursuant to the applicable Incentive Plan, then the portion of such amount that
cannot be settled in shares of Common Stock will be paid in cash, or (y) if such
Common Stock is not then publicly traded, then 100% of such amount shall be paid
in cash;

 

(v)             if such Separation occurs during the Employment Period, a lump
sum payment in the amount equal to two times the average annual bonus paid
pursuant to Section 4.3 for the two calendar years ending prior to the
Separation, but in no event less than two times the Aggregate Target Bonus;

 

(vi)           if such Separation occurs during the Employment Period, a lump
sum payment in the amount, payable in the first quarter of the calendar year
following the year in which the Separation occurs, equal to the greater of
(i) $17,000,000 or (ii) the actual bonus payable pursuant to Section 4.3 for the
year of termination, multiplied by a fraction, the numerator of which is the
number of calendar days within such year that have elapsed through and including
the date of Separation and the denominator of which is 365; and

 



17

 

 

(vii)          if such Separation occurs during the Employment Period, for a
period of 12 months following such Separation during the Employment Period, the
Executive will be entitled to: (x) continued use of the Company’s aircraft
(consistent with the terms of Executive’s use of such aircraft during the
Employment Period), (y) information technology support from the Company, as
reasonably requested by the Executive and (z) continuation of such other
perquisites as the Executive was entitled to receive under Section 4.5
immediately prior to such Separation.

 

Notwithstanding the foregoing, the Company may, in its sole discretion, pay up
to 25% of the amounts owed under clause (v) or clause (vi) in fully vested
shares of Common Stock, provided that (i) a sufficient number of shares of such
Common Stock are covered by a Form S-8 or other registration statement and are
available for issuance pursuant to the applicable Incentive Plan, and (ii) such
Common Stock is then publicly traded.

 

(b)           Equity Awards. The impact on the Equity Awards of a Separation
pursuant to Section 5.3(a) will be as specified in the Equity Award Agreements.

 

5.4           Termination For Cause.

 

(a)           Payments and Benefits. Subject to the provisions of Section 1(f),
the Company may terminate the Executive’s employment for Cause. In such event,
the Executive will receive:

 

(i)                 a lump sum payment equal to any Base Salary earned but
unpaid as of the date of Separation; and

 

(ii)              a lump sum payment of any unpaid expense reimbursements and
any amounts required by law to be paid to the Executive.

 

Except to the extent earlier payment of any such amounts is required by law, all
such payments will be made on the 60th day after the Separation date or, if that
day is not a Business Day, on the next succeeding Business Day.

 

(b)           Equity Awards. The impact on the Equity Awards of a Separation for
Cause will be as specified in the Equity Award Agreements.

 

5.5           Termination Without Good Reason.

 

(a)           Payments and Benefits. Upon 30 days’ prior written notice to the
Company, the Executive will have the right to terminate his employment without
Good Reason or any reason at all. If such event occurs, the Executive will
receive, subject to Section 5.6:

 

(i)                 the Standard Entitlements; and

 

(ii)              if such Separation occurs during the Employment Period, a lump
sum payment in the amount of $17,000,000, multiplied by a fraction, the
numerator of which is the number of calendar days within such year that have
elapsed through and including the date of Separation and the denominator of
which is 365; provided, that in the sole discretion of the Company, up to 25% of
such amount may be paid in fully vested shares of Common Stock (provided that if
(i) a sufficient number of shares of such Common Stock are not covered by a Form
S-8 or other registration statement or are not available for issuance pursuant
to the applicable Incentive Plan, then the portion of such amount that cannot be
settled in shares of Common Stock will be paid in cash, or (ii) such Common
Stock is not then publicly traded, then 100% of such amount shall be paid in
cash), with the remainder of such amount to be paid in cash.

 



18

 

 

(b)           Equity Awards. The impact on the Equity Awards of a Separation
without Good Reason will be as specified in the Equity Award Agreements.

 

5.6           Payment Provisions; Release.

 

(a)            Except to the extent payments owed under Section 5.1 through 5.5
inclusive are required by law to be made earlier (or an alternative timing is
specifically prescribed in the applicable section), subject to Section 5.9, the
payments to be made pursuant thereto will be made (or commence, in the case of
installment payments), and any Equity Awards or shares of Common Stock will be
issued, on the date that is the sixtieth (60th) day after the date of the
Executive’s Separation, or, if that day is not a Business Day, on the next
succeeding Business Day (the “Severance Commencement Date”), subject to Section
5.6(b). Any Equity Awards or shares of Common Stock that are due to be issued on
the Severance Commencement Date but that, by the terms of the applicable
Incentive Plan, may not be issued after the Executive’s Separation, may instead
be granted on or prior to the Separation, with the grants vesting on the
Severance Commencement Date.

 

(b)           On or following the Executive’s Separation, in consideration of
the payments to be made to the Executive pursuant to the applicable of Section
5.1 through 5.5 inclusive (other than the Standard Entitlements, which are
payable regardless of whether the Executive signs a release) and, Subject to
this Section 5.6(b), the Executive and the Company each agree to give a release
of the other party in a form to be mutually agreed. Notwithstanding the above,
to the extent that any Service Company desires to be included and obtain the
benefits of such release from the Executive, such Service Company shall agree to
become a party to the release executed by the Company and the Executive or
separately agree to a release agreement with the Executive that is similar in
all material respects to the mutually agreed release of claims agreed to by the
Company and the Executive or the final form of release determined pursuant to
the binding arbitration described in the next sentence. The releases described
above must become irrevocable within 60 days after termination; provided,
however, that in the event the parties cannot timely agree on the form of
release: (i) the parties agree to submit the matter to binding arbitration
consistent with Section 9.12 no later than the date 60 days after termination
and to execute (without revoking) the final form of release determined pursuant
to such binding arbitration, (ii) the Company agrees to pay any cash severance
payments otherwise due to Executive into escrow bearing interest for the benefit
of Executive on the date otherwise due to be paid pursuant to the provisions of
this Agreement, and (iii) the Company agrees to cause any payments of Common
Stock or Equity Awards to be delivered on the date otherwise due pursuant to the
provisions of this Agreement. For purposes of any arbitration commenced under
Section 9.12 pursuant to this Section 5.6(b), the parties agree to expedite the
arbitration such that any dispute will be resolved within 90 days of submission
and to refrain from filing any claims of any nature against the other party
during the pendency of such arbitration (other than to enforce their respective
rights to expedite such arbitration).

 



19

 

 

 

(c)               Notwithstanding the foregoing, the Company may delay the
issuance of any Common Stock, but not beyond 90 days after the date of the
Executive’s Separation, if necessary to comply with applicable law or any rule
or regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of Common Stock are listed or quoted. The number of shares of Common
Stock to be delivered to the Executive under any such section shall be
determined by dividing the dollar value payable to the Executive in Common Stock
by the per share closing price of the Common Stock on the date of the
Executive’s Separation, and, unless the Executive and the Company otherwise
agree, the allocation of the payment in shares of Common Stock amongst the
different issuers and series of Common Stock will be made on the same basis as
the most recent allocation of Annual Equity Awards granted to the Executive. To
the extent that any Service Company fails to deliver the applicable series and
number of shares of its Common Stock for payment as required by Sections 5.1
through 5.5 inclusive, the Company shall be under no obligation to deliver such
shares to Executive, rather the Company shall be obligated to provide Executive
with a cash payment equal to the dollar value on which the number of shares was
determined.

 

5.7              Separation from Service Company. In the event Executive ceases
to provide services to a Service Company for any reason, other than a
termination by the Service Company Board for Cause, but the Executive remains
employed by the Company, Executive will be entitled to receive from such Service
Company payment of the Aggregate Target Bonus allocated to such Service Company
for such calendar year, (A) payable following the close of the applicable
calendar year in which the termination occurs and no later than March 15th of
the subsequent calendar year, (B) calculated at a payout level equal to the
greater of target or actual performance based on the Performance Metrics
established with respect to the annual bonus awarded pursuant to Section 4.3 and
attributable to such Service Company and (C) prorated for the portion of the
calendar year in which the Executive served as an officer. Under no
circumstances will a Separation from a Service Company, in and of itself,
constitute a Separation from the Company, provided that the Board may take in
consideration any factors giving rise to such Separation in determining whether
to terminate Executive for Cause hereunder. To the extent that any Service
Company fails to make a payment as required by this Section 5.7, the Company
shall be obligated to provide Executive with such payment.

 

5.8              Expiration of Employment Period. For the avoidance of doubt,
the voluntary or involuntary termination of the Executive’s employment at or
after the Close of Business on December 31, 2024 for any reason does not
constitute a Separation “during the Employment Period” for purposes of any
Severance Benefits to be paid to the Executive pursuant to any of Section 5.1,
Section 5.2, Section 5.3 or Section 5.5.

 



20

 

 

5.9              Specified Employee. Notwithstanding any other provision of this
Agreement, if (i) the Executive is to receive payments or benefits under any
provision of Section 5 by reason of his Separation other than as a result of his
death, (ii) the Executive is a “specified employee” with respect to the Company
or the applicable Service Company within the meaning of Section 409A of the Code
for the period in which the payment or benefits would otherwise commence, and
(iii) such payment or benefit would otherwise subject the Executive to any tax,
interest or penalty imposed under Section 409A of the Code (or any regulation
promulgated thereunder) if the payment or benefit were to commence within six
months after a termination of the Executive’s employment, then such payment or
benefit required under Section 5 will instead be paid as provided in this
Section 5.9. Each severance payment contemplated under this Section 5 will be
treated as a separate payment in a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii). Such payments or benefits which would
have otherwise been required to be made over such six month period will be paid,
without interest, to the Executive in one lump sum payment or otherwise provided
to the Executive on the first Business Day that is six months and one day after
the termination of the Executive’s employment. Thereafter, the payments and
benefits will continue, if applicable, for the relevant period set forth above.
For purposes of this Agreement, all references to “Separation,” “termination of
employment” and other similar language will be deemed to refer to the
Executive’s “separation from service” with the Company as defined in Treasury
Regulation Section 1.409A-1(h), including, without limitation, the default
presumptions thereof.

 

5.10          Full Settlement; No Mitigation. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder will not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company or any
Subsidiary may have against the Executive; provided, that the foregoing does not
affect the terms of any Equity Award Agreement, including with respect to the
circumstances under which stock issued thereunder may be forfeited. In no event
will the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement.

 

5.11          Non-exclusivity of Rights. Nothing in this Agreement will prevent
or limit the Executive’s continuing or future participation in any employee
benefit plan, program, policy or practice provided by the Company or a
Subsidiary and for which the Executive may qualify, except as specifically
provided herein. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of the
Company or a Subsidiary at or subsequent to a Separation will be payable in
accordance with such plan, policy, practice or program, except as explicitly
modified by this Agreement.

 

5.12          Existing Employment Agreement. For the avoidance of doubt, if the
Executive experiences a Separation prior to January 1, 2020, the provisions of
this Section 5 shall not apply with respect to such Separation, it being agreed
that any severance benefits to which the Executive is entitled will be
determined in accordance with the Amended and Restated Executive Employment
Agreement dated December 29, 2014 between the Executive and the Company (the
“2014 Employment Agreement”), provided that, in the event of a Separation under
Section 5.1, the Term Awards granted in 2019 will be accelerated in accordance
with the terms thereof.

 



21

 

 

6.             Confidential Information. The Executive will not, during or after
the Employment Period, without the prior express written consent of the Company,
directly or indirectly use or divulge, disclose or make available or accessible
any Confidential Information (as defined below) to any person, firm,
partnership, corporation, trust or any other entity or third party (other than
when required to do so in good faith to perform the Executive’s duties and
responsibilities under this Agreement or when (i) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (ii) necessary to prosecute the
Executive’s rights against the Company or its Subsidiaries or to defend himself
against any allegations). The Executive will also proffer to the Company, no
later than the effective date of any termination of the Executive’s engagement
with the Company for any reason, and without retaining any copies, notes or
excerpts thereof, all memoranda, computer disks or other media, computer
programs, diaries, notes, records, data, customer or client lists, marketing
plans and strategies, and any other documents consisting of or containing
Confidential Information that are in the Executive’s actual or constructive
possession or which are subject to the Executive’s control at such time. For
purposes of this Agreement, “Confidential Information” will mean all information
respecting the business and activities of the Company or any Subsidiary or any
Service Company or any of its Subsidiaries, including, without limitation, the
clients, customers, suppliers, employees, consultants, computer or other files,
projects, products, computer disks or other media, computer hardware or computer
software programs, marketing plans, financial information, methodologies,
know-how, processes, practices, approaches, projections, forecasts, formats,
systems, trade secrets, data gathering methods and/or strategies of the Company
or any Subsidiary or any Service Company or any of its Subsidiaries.
Notwithstanding the immediately preceding sentence, Confidential Information
will not include any information that is, or becomes, generally available to the
public (unless such availability occurs as a result of the Executive’s breach of
any of his obligations under this Section). If the Executive is in breach of any
of the provisions of this Section 6 or if any such breach is threatened by the
Executive, in addition to and without limiting or waiving any other rights or
remedies available to the Company at law or in equity, the Company shall be
entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, without the necessity of posting a
bond, to restrain any such breach or threatened breach and to enforce the
provisions of this Section 6. The Executive agrees that there is no adequate
remedy at law for any such breach or threatened breach and, if any action or
proceeding is brought seeking injunctive relief, the Executive will not use as a
defense thereto that there is an adequate remedy at law.

 

7.             Successors and Assigns. This Agreement will bind and inure to the
benefit of and be enforceable by the Executive, the Company, the Executive’s and
the Company’s respective successors and assigns and the Executive’s estate,
heirs and legal representatives (as applicable). The Company will require any
successor to all or substantially all of its business and/or assets, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock,
or, by an agreement in form and substance reasonably satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Company would be required to perform if no
such succession had taken place. In addition, in the event of a Spin-Off
Transaction pursuant to which assets of the Company or of one or more of its
Subsidiaries representing more than 40% of the aggregate market capitalization
of the Company and its Subsidiaries (taken as a whole and determined in the good
faith by the Board) are directly or indirectly transferred or distributed by
dividend or otherwise, the Company and the Executive agree to cooperate in good
faith to provide for the assignment of this Agreement or the replication of this
Agreement with one or more successor entities. For the avoidance of doubt,
Executive is under no obligation to agree to any such assignment or replication.

 

8.            Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated:

 



22

 

 

To the Company: Liberty Media Corporation   12300 Liberty Boulevard   Englewood,
CO 80112   Attention: Chairman of the Board     With a copy to the Company’s
counsel at: Liberty Media Corporation   12300 Liberty Boulevard   Englewood, CO
80112   Attention: Legal Department     To the Executive: at the address listed
in the Company’s personnel records     With a copy to the Executive’s counsel
at: Dechert LLP   1095 Avenue of the Americas   New York, NY 10036-6797  
Attention: Stephen W. Skonieczny, Esq.   Telephone: (212) 698-3524   Facsimile:
(212) 314-0024

 

9.            General Provisions.

 

9.1              Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will (except
as otherwise expressly provided herein) be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

9.2              Entire Agreement. This Agreement, together with any agreement
evidencing the grant of an Equity Award, contains the entire agreement between
the parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto, including without
limitation any non-binding term sheets addressing potential provisions of this
Agreement; provided, however, that the provisions of the 2014 Employment
Agreement that have obligations that have not been fully performed or that by
their nature would be intended to survive the expiration of such agreement shall
remain in full force and effect and shall not be superseded by this Agreement.

 

9.3              No Strict Construction; headings. The language used in this
Agreement will be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any party. The headings of the sections contained in this Agreement are
for convenience only and will not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 



23

 

 

9.4              Counterparts. This Agreement may be executed and delivered in
separate counterparts (including by means of facsimile), each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement. This Agreement will become effective only when counterparts have been
executed and delivered by all parties whose names are set forth on the signature
page(s) hereof.

 

9.5              Applicable Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Colorado, applied without
reference to principles of conflict of laws.

 

9.6              Legal Fees and Other Expenses. The Company will pay or
reimburse the Executive for all legal fees and expenses incurred by the
Executive in connection with the review, preparation and negotiation of this
Agreement, any option agreement, restricted stock award, Equity Award and/or any
other agreements or plans referenced herein and any documents related thereto
and will also pay or reimburse the Executive for any HSR filing fees incurred by
him in connection with his receipt of Equity Awards in accordance with this
Agreement. Any such reimbursement will be made as soon as practicable following
submission of a reimbursement request, but no later than the end of the year
following the year during which the underlying expense was incurred.

 

9.7              Compliance with Section 409A. To the extent that the provisions
of Section 409A of the Code or any Treasury regulations promulgated thereunder
are applicable to any amounts payable hereunder, the parties intend that this
Agreement will meet the requirements of such Code section and regulations and
that the provisions hereof will be interpreted in a manner that is consistent
with such intent. If, however, the Executive is liable for the payment of any
tax, penalty or interest pursuant to Section 409A of the Code, or any successor
or like provision (the “409A Tax”), with respect to any payments or property
transfers received or to be received under this Agreement or otherwise, the
Company will pay the Executive an amount (the “Special Reimbursement”) which,
after payment to the Executive (or on the Executive’s behalf) of any federal,
state and local taxes, including, without limitation, any further tax, penalty
or interest under Section 409A of the Code, with respect to or resulting from
the Special Reimbursement, equals the net amount of the 409A Tax. Any payment
due to the Executive under this Section will be made to the Executive, or on
behalf of the Executive, as soon as practicable after the determination of the
amount of such payment, but no sooner than the date on which the Company is
required to withhold such amount or the Executive is required to pay such amount
to the Internal Revenue Service. Notwithstanding the foregoing, all payments
under this Section will be made to the Executive, or on the Executive’s behalf,
no later than the end of the year following the year in which the Executive or
the Company paid the related taxes, interest or penalties. The Executive will
cooperate with the Company in taking such actions as the Company may reasonably
request to assure that this Agreement will meet the requirements of Section 409A
of the Code and any regulations promulgated thereunder and to limit the amount
of any additional payments required by this Section 9.7 to be made to the
Executive.

 

9.8              Amendment and Waiver. The provisions of this Agreement may be
amended only by a writing signed by the Company and the Executive. No waiver by
a party of a breach or default hereunder will be valid unless in a writing
signed by the waiving party, and no such waiver will be deemed a waiver of any
subsequent breach or default.

 



24

 

 

9.9           Withholding. All payments to the Executive or under this Agreement
will be subject to withholding on account of federal, state and local taxes as
required by law.

 

9.10          Business Days. If the giving of any notice or the taking of any
other action under this Agreement is required to be taken on a day that is not a
Business Day, the time for performance of such action shall be extended until
the next succeeding Business Day.

 

9.11          Survival. This Agreement will survive a Separation or the
expiration of the Employment Period and will remain in full force and effect
after such Separation or expiration, but only to the extent that obligations
existing as of the date of Separation or expiration have not been fully
performed or by their nature would be intended to survive a Separation or
expiration, including that the provisions of Sections 6, 7, 8 and 9 will
continue in effect in accordance with their terms. Notwithstanding the foregoing
or anything else in this Agreement to the contrary, if the Executive continues
to be employed by the Company following December 31, 2024 such employment will
be on an “at will” basis unless and until a new employment agreement is entered
into. For the avoidance of doubt, the provisions of Section 5.1(a), Section
5.2(a), Section 5.3(a) and Section 5.5(a) entitling the Executive to various
cash payments and other benefits upon Separation will not apply to any such
Separation that occurs at or after the Close of Business on December 31, 2024,
but he will be entitled to enforce those rights as to any such Separation that
occurs prior to the Close of Business on December 31, 2024.

 

9.12          Arbitration. Except as provided in Section 6, any controversy,
claim or dispute arising out of or in any way relating to this Agreement, the
Executive’s employment with, or termination of employment from, the Company, or
the Equity Award Agreements (including whether such controversy, claim or
dispute is subject to arbitration), excepting only claims that may not, by
statute, be arbitrated, will be submitted to binding arbitration. Both the
Executive and the Company acknowledge that they are relinquishing their right to
a jury trial. The Executive and the Company agree that arbitration will be the
exclusive method for resolving disputes arising out of or related to this
Agreement, the Executive’s employment with or service to, or termination of
employment or service from, the Company or any Service Company, or the Equity
Award Agreements.

 

(a)             The arbitration will be administered by JAMS in accordance with
the Employment Arbitration Rules & Procedures of JAMS then in effect and subject
to JAMS Policy on Employment Arbitration Minimum Standards, except as otherwise
provided in this Agreement. Arbitration will be commenced and heard in the
Denver, Colorado metropolitan area. Only one arbitrator will preside over the
proceedings, who will be selected by agreement of the parties from a list of
five or more qualified arbitrators provided by the arbitration tribunal, or if
the parties are unable to agree on an arbitrator within 10 Business Days
following receipt of such list, the arbitration tribunal will select the
arbitrator. The arbitrator will apply the substantive law (and the law of
remedies, if applicable) of Colorado or federal law, or both, as applicable to
the claim(s) asserted. In any arbitration, the burden of proof will be allocated
as provided by applicable law. The arbitrator will have the authority to award
any and all legal and equitable relief authorized by the law applicable to the
claim(s) being asserted in the arbitration, as if the claim(s) were brought in a
federal court of law. Either party may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Discovery,
such as depositions or document requests, will be available to the Company and
the Executive as though the dispute were pending in U.S. federal court. The
arbitrator will have the ability to rule on pre-hearing motions as though the
matter were in a U.S. federal court, including the ability to rule on a motion
for summary judgment.

 



25

 

 

(b)            If permitted by applicable law, the fees of the arbitrator and
any other fees for the administration of the arbitration that would not normally
be incurred if the action were brought in a court of law (e.g., filing fees or
room rental fees) will be shared equally by the parties. If the foregoing is not
permitted by applicable law, the fees of the arbitrator and any other fees for
the administration of the arbitration that would not normally be incurred if the
action were brought in a court of law will be paid by the Company. Each party
will pay its own attorneys’ fees and other costs incurred in connection with the
arbitration, unless the relief authorized by law allows otherwise and the
arbitrator determines that such fees and costs will be paid in a different
manner. The arbitrator must provide a written decision. If any part of this
arbitration provision is deemed to be unenforceable by an arbitrator or a court
of law, that part may be severed or reformed so as to make the balance of this
arbitration provision enforceable.

 

[The remainder of this page is left intentionally blank.]

 



26

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement to be effective as of the Effective Date.

 

  LIBERTY MEDIA CORPORATION       By: /s/ Renee L. Wilm   Name: Renee L. Wilm  
Title: Chief Legal Officer   Date: December 13, 2019       EXECUTIVE:       /s/
Gregory B. Maffei   Gregory B. Maffei   Date: December 13, 2019

 



27

 

 

Exhibit A

Current Permitted Activities

 



A-1

 

 

Exhibit B-1

Allocation of Annual Base Salary,

Aggregate Target Bonus and Aggregate Equity Incentive Target Amount

 

The allocation of Aggregate Equity Incentive Target Amount and Aggregate Target
Bonus for calendar year 2020 will be based on the allocation set forth below,
unless a different allocation method is otherwise agreed by the Company and the
Service Companies in consultation with the Executive.

 

   Weighting   FWONK   LSXMK   BATRK   QRTEA   GLIBA   LBRDK   LTRPB  Market
Cap   50%   15%   25%   3%   18%   10%   26%   3% Time Allocation - Company
Wide        22.0%   18.0%   8%   24.0%   17%   6%   5% Time Allocation - Maffei
only        15.0%   21.0%   8%   17.0%   11%   16%   12% Average of Company Wide
and Maffei Time   50%   18.5%   19.5%   8.0%   20.5%   14.0%   11.0%   8.5%   
                                       Proposed Splits        16.0%   23.0% 
 5.0%   19.0%   14.0%   18.0%   5.0%

 



B-1

 

 

Exhibit B-2

 

With respect to the allocation of Aggregate Equity Incentive Target Amount and
Aggregate Target Bonus for calendar year 2021 and beyond, the allocation on
Exhibit B-1 will be updated based on the allocation of the applicable grant
value across each class of Common Stock, 50% in proportion to the relative
market capitalization of each such class of Common Stock and 50% based on the
average of (x) the percentage allocation of time for all Company employees
across the applicable Service Companies or tracking stock groups represented by
all Series C Common Stock and (y) the Executive’s percentage allocation of time
across the applicable Service Companies or tracking stock groups represented by
all Series C Common Stock (in each case, for the prior calendar year), unless a
different allocation method is otherwise agreed by the Company and the Service
Companies in consultation with the Executive.

 



B-2

 

 

Exhibit C

Aircraft Usage Agreement

 

 

December 13, 2019

 

Mr. Gregory B. Maffei

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

 

Re: Personal Use of Company Aircraft

 

Dear Greg:

 

This letter (this “Agreement”) sets forth our agreement with respect to your
personal use of aircraft (the “Aircraft”) owned or leased by Liberty Media
Corporation (“LMC”) pursuant to the Aircraft Time Sharing Agreements, dated as
of the date of this Agreement between LMC or one or more of its affiliates and
you (the “Time Sharing Agreements”). This Agreement is in addition to and
supplements our prior letter concerning the Aircraft, dated November 11, 2015
(the “Prior Letter”).

 

1.Use of the Aircraft. During the Term (as defined below), you may use up to 50
hours per year of flight time for personal use (the “TSA Allotment”) if you
reimburse LMC for such usage pursuant to the Time Sharing Agreements. You may
schedule flights with LMC’s flight department pursuant to the TSA Allotment
subject to availability of the Aircraft. LMC will not have any obligation to pay
you for any unused TSA Allotment, and LMC will have no obligation to continue to
own or lease any Aircraft.

 

2.IRS Reporting. Pursuant to IRS regulations based on the Standard Industry Fare
Level formula (SIFL), the fair market value of flights pursuant to the TSA
Allotment minus amounts paid by you under the Time Sharing Agreements, will be
reflected as income on your Form W-2.

 

3.Term. The term of this Agreement (the “Term”) will be deemed to have commenced
on December 13, 2019, and will expire on the earliest of (i) the date that you
cease to be employed by LMC, and (ii) the date that LMC ceases to own or lease
any Aircraft.

 

4.Governing Law. This Agreement will be governed by, and will be construed and
enforced in accordance with, the laws of the State of Colorado without regard to
the conflicts of laws principles of that jurisdiction.

 

5.Entire Agreement.  This Agreement, the Liberty Media Corporation Executive
Employment Agreement, dated effective as of December 13, 2019, the Prior Letter
and the Time Sharing Agreements constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersede any and all previous written or oral representations, promises,
agreements or understandings of whatever nature between the parties with respect
to the subject matter. This Agreement may not be altered or amended except by an
agreement in writing signed by both parties. This Agreement may be signed in
counterparts.

 



C-1

 

 

If you are in agreement with the foregoing, please execute the enclosed copy of
this letter.

 

Very truly yours,

 

Liberty Media Corporation

 

By:     Date:         Renee L. Wilm     Chief Legal Officer  

 

Agreed:

 

    Gregory B. Maffei   Date:    

 



C-2

 

 

Exhibit D-1

Allocation of Term Awards

 

 

Equity incentives consist of upfront option grants with aggregate grant date
value of $90 million from the Company and Service Companies (except that the
Executive has elected upfront LTRPB RSUs instead of upfront options from
TripAdvisor Holdings).

 

oInitial upfront grants to be split into two equal tranches to be granted in
December 2019 and December 2020, with each tranche cliff vesting on December 31
of 2023 and 2024, respectively.

 

oExercise price to equal 100% of market closing price on grant date, which will
not occur during a blackout. Value of annual equity awards to be determined in
accordance with the applicable company’s standard grant practice.

 

oThe December 2019 grants will be based on the allocation set forth below,
unless a different allocation method is otherwise agreed by the Company and the
Service Companies in consultation with the Executive.

 

       Term Equity Awards by Ticker     Amount   FWONK   LSXMK   BATRK QRTEA  
GLIBA   LBRDK   LTRPB  2019  $45,000,000   $7,200,000   $10,350,000  
$2,250,000  $8,550,000   $6,300,000   $8,100,000   $2,250,000  2020 (estimated) 
$45,000,000   $7,200,000   $10,350,000   $2,250,000  $8,550,000   $6,300,000  
$8,100,000   $2,250,000                                           Total Term
Equity Awards  $90,000,000    Total LMC   $39,600,000       $17,100,000  
$12,600,000   $16,200,000   $4,500,000 

 

 



D-1

 

 

Exhibit D-2

 

The December 2020 Term Awards will be the responsibility of the Company and each
Service Company based on an allocation of $45 million grant value across each
class of Common Stock, 50% in proportion to the relative market value of each
such class of Common Stock and 50% based on the average of (x) the percentage
allocation of time for all Company employees across the applicable Service
Company or tracking stock groups represented by all Series C Common Stock and
(y) the Executive’s percentage allocation of time across the applicable Service
Company or tracking stock groups represented by all Series C Common Stock (in
each case, for calendar year 2020), unless a different allocation method is
otherwise agreed by the Company and the Service Companies in consultation with
the Executive.

 



D-2

 

 

Exhibit E

Term Option Agreement

 

 

Each issuer will be responsible for the issuance of its own equity awards, but
the form of Equity Award Agreement is expected to be substantially similar
across issuers.

 



E-1

 

 

Exhibit F

Restricted Stock Unit Agreement

(For TripAdvisor Holdings Term Restricted Stock Unit Grant)

 



F-1

 

 

Exhibit G

Restricted Stock Unit Agreement (For Annual Equity Awards)

 



G-1

 

 

Exhibit H

Option Agreement (For Annual Equity Awards)

 



H-1

 

 

List of Omitted Schedules and Exhibits

 

The following schedules and exhibits to the Executive Employment Agreement,
dated effective as of December 13, 2019, by and between Liberty Media
Corporation and Gregory B. Maffei have not been provided herein:

 

Exhibit A: Current Permitted Activities

 

Exhibit E: Term Option Agreement

 

Exhibit F: Restricted Stock Unit Agreement (For TripAdvisor Holdings Term
Restricted Stock Unit Grant)

 

Exhibit G: Restricted Stock Unit Agreement (For Annual Equity Awards)

 

Exhibit H: Option Agreement (for Annual Equity Awards)

 

The Registrant hereby undertakes to furnish supplementally a copy of any omitted
schedules or exhibits to the Securities and Exchange Commission upon request.

 





 